The plaintiff in error, hereinafter called defendant, was convicted in the county court of Comanche county on a charge of having the unlawful possession of whisky, and was sentenced to pay a fine of $100 and to serve thirty days in the county jail.
The record discloses that, at the time charged, certain officers found a keg containing about three gallons of whisky on a farm in the possession of defendant, between a quarter and a half mile from his house. Some tracks were there, but there is no evidence that they corresponded with the tracks of defendant. They were not followed nearer than a quarter of a mile to defendant's house. Other persons were pasturing live stock on this farm and had access to it. The evidence is insufficient to sustain the judgment.
The case is reversed.